 In the Matter 'ofDIBRELL BROTHERSINC.andTOBACCOWORKERSINTERNATIONAL UNION, AFL 3Case No. 5-R-1716.Decided November .2, 1944Messrs. Frank Talbott, Jr.,and W.C. Heard,of Danville, Va., forthe Company.Mr. George Benjamin,of Richmond, Va., andMrs. Maude V. Fitz-gerald,of Danville, Va., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Tobacco Workers International Union,AFL, herein called the Union, alleging that a questionaffecting com-merce had arisen concerning the representation of employees of DibrellBrothers Inc., Danville, Virginia, herein called the Company, theNational Labor Relations Board providedfor anappropriate hearingupon due notice before George L. Weasler, Trial Examiner. Saidhearing was held at Danville, Virginia, on October 17, 1944.TheCompany and the Union appeared and participated.All partieswere afforded° full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on the issues.At the close of the hearing, the Company moved to dismiss the peti-tion on the ground that a prior consent election bars the present pro-ceeding.The motion was referred to the Board by the Trial Ex-aminer.For reasons stated in Section III,infra,the motion is denied.Subsequent to the hearing, the Company filed with the Boarda motionto correct the record in certain respects.The Union, having beenapprised by the Board of the Company's motion, has filed no objec-tions within the time provided therefor.The motion is hereby grantedand, the record is corrected accordingly.The TrialExaminer's rul-ings madeat'the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.59 N. L.R. B, No. 86f429 430DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESSOF THE COMPANYDibrell Brothers Inc., a Virginia corporation, is engaged in thepurchasing, processing, storing, and selling of leaf tobacco at Danville,Virginia.During the year ending June 30, 1944, the Company pur-chased green tobacco valued in excess of $6,000,00p, of which approxi-mately, 75 percent originated outside the State of Virginia.Duringthe same period the Company sold tobacco valued in excess of $7,000,-000, of which approximately 90 percent was shipped to points outsidethe State of Virginia.The, Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTobacco Workers International Union, affiliated with the American 'Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 4, 1944, a consent election among the Company's em-ployees was held under the auspices of the Board? The Unionfailed to obtain a majority of the votes cast and thereafter filedobjections to the conduct of the election.Subsequently, it requestedpermission of the Board to withdraw its objections and its petition.Permission was granted and the case was closed on September 22,1944.Thus, no bargaining representative was chosenas a result-of the consent election.Sometime during the month of September,the Union advised the Company that it then represented a majorityof the Company's employees and wished-to be recognized as theirsole bargaining representative.The Company refused to recognizethe Union until it was certified by the Boardin anappropriate unit.The Company urges that the petition in the instant proceedingbe dismissed because of the prior consent election.However, theUnion has submitted new evidence of substantial representationamong the Company's employees consisting of at least 142 applica-tions for membership dated since the' time of the consent election?1Case No. 5-R-1634.I See footnote5, infra. DIBRELL BROTHERS INC.431Furthermore, the record indicates that, in the past 90 days, theCompany has substantially increased the number of its employees.3We find, therefore, that there is no bar to the present proceeding.4A statement of a Field Examiner for the Board, introduced intoevidence at -the hearing, indicates that the Union represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.TV.THE APPROPRIATE UNITThe parties agree to a unit consisting of "all employees at theCompany's plant in Danville, Virginia, working with or handlingtobacco, or classed as tobacco workers, including truck drivers, butexcluding all clerical employees, firemen, and all supervisory em-ployees of the rank of assistant foreman, foreman and above, and allother supervisory 'employees. .. ."However, the Company de-sires to exclude cooper shop employees from the unit, whereas theUnion seeks their inclusion.The Company maintains as part of its operations a cooper shoplocated in a building acro-s the street from its main plant. In,theof packing its tobacco. In connection with its cooper shop activities,the Company employs an individual under an- arrangement wherebyhe builds hogsheads on a piece-work basis.' This person, in turn,hires four employees who help him build hogsheads and whom he paysout of the proceeds he receives from the Company for the total numberof hogsheads produced during any given period of time.Althoughthe Company does not hire the cooper shop workers directly, theyappear on the Company's pay roll and are subject to the same work-ing conditions as the Company's other employees.7We further notethat, during slack seasons in the cooper shop, the Company employsthe cooper shop workers as regular tobacco workers.The record dis-closes that the Company depends entirely on the cooper shop for its3During July 1944, the Company had in its employ approximately 60 workersTherecord discloses that it now employs in excess of 500 workers.4SeeMatteOof NewYorkCentral IronWorks,Hagerstown,Maryland,37 N. L. R. B.894, andMatter of The Mead Corporation,58 N L R B. 1645'The Field Examiner reported that the Union submitted 49 membership cards and 142applications for membership,and that all of the applications for membership bear datessubsequent to August 4, 1944.He further reported that there were 474 employees in theunit alleged to be appropriate.5George Washington Robinson is the individual concerned. -'The Company's general superintendent testified that the cooper shop workers appear onthe Company's pay roll for the purposes of complying with the provisions of the FederalSocial Security Act and the Federal Fair Labor Standards Act.618683-45-vol. 59--29 432DECISIONSOF NATIONALLABOR RELATIONS BOARD°supply of hogsheads, thereby inakii g the cooper shop operations anintegral part of its activities.In view of the above facts, we findthat the cooper shop workers are the Company's employees and havea substantial interest in the Company's worki_;hg conditions.We shall,therefore, include all cooper shop' workers except for the person incharge of the shop.We find, in accordance with, the agreement of the parties and ourforegoing determination, that all employees at the Company's plantin Danville. Virginia, working with or handling tobacco, or classedas tobacco workers, including truck drivers, an(] all cooper shop em-ployees (except for the person in charge of the cooper shop), butexcluding all clerical employees, firemen,.all supervisory employeesof the rank of assistant foreman, foreman and above, and all othersupervisory employees with authority to hire, promote, discharge,,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.1DIRECTION OF ELECTIONBy virtue of and pursuant to the power vestZA in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dibrell BrothersInc.,Danville, Virginia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this mater as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during DIBRELL BROTHERS INC.433the said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of the.United States who present themselves in person at the polls,but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election,to determine whether or not they desire to be representedby Tobacco Workers International Union, AFL, for the purposes ofcollective bargaining.